Citation Nr: 0839178	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from November 1967 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The July 2004 rating decision increased from noncompensable 
to 10 percent the evaluation for bilateral hearing loss, 
effective November 2, 3003, and granted the veteran service 
connection for tinnitus, assigning a disability rating of 10 
percent with an effective date of November 3, 2003.  The 
veteran's December 2004 Notice of Disagreement only addressed 
the evaluation for bilateral hearing loss, and the initial 
evaluation and/or effective date for tinnitus have not been 
subsequently prepared or certified for appellate review.  
Thus, the claim for entitlement to an increased evaluation 
for bilateral hearing loss is the only issue before the Board 
at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claim of 
entitlement to an increased evaluation for bilateral hearing 
loss.  

The veteran contends that his hearing has worsened and that 
he is entitled to a higher schedular rating.  In an April 
2006 statement, the veteran explained that he had great 
difficulty in his social and occupational life as a result of 
his hearing loss.  

The Board notes that the veteran submitted medical evidence 
directly to the Board in July 2007.  The medical evidence 
consists of a private audiogram given in April 2007, which 
suggests a worsening of the veteran's service-connected 
hearing loss, currently rated as 10 percent disabling.  The 
audiogram indicates changes in decibel loss in both of the 
veteran's ears, in contrast to the last examination given in 
June 2004.  However, the April 2007 audiogram is in graphic 
form, rather than numerical.  The United States Court of 
Appeals for Veterans Claims (Court) has determined that the 
Board may not interpret graphical representations of 
audiometric data.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
In this case, there is objective evidence suggesting that 
there has been a material change in the severity of the 
veteran's bilateral hearing loss since he was last examined.  
Thus, a new examination must be completed.

As a remand is already required in the instant case, the 
Board finds that the veteran should be sent additional 
notification that is consistent with the Court's guidelines 
regarding increased rating claims as outlined in Vazquez-
Flores v. Peake,
22 Vet. App. 37 (2008).  The notice should also include 
information regarding disability rating and effective date as 
mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran corrective 
notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), as 
well as the information described for 
increased rating claim(s) as outlined by 
the Court in 
Vazquez-Flores v. Peake, 19 Vet. App. 473 
(2006).  

2.  The RO should obtain any updated 
treatment records (VA and non-VA) 
pertaining to the veteran's bilateral 
hearing loss from the time of June 2004 to 
present.  These records, to the extent 
available, should be associated with the 
veteran's claims folder.  

3.  After obtaining any additional records 
to the extent possible, the veteran should 
be afforded a new 
examination to address the current 
severity of his service-connected 
bilateral hearing loss.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in connection with the examination.  The 
examiner should be asked to interpret the 
April 13, 2007, private audiometric 
examination results, providing, for each 
ear, pure tone thresholds at 1000, 2000, 
3000, and 4000 Hertz and the speech 
discrimination score, and whether the 
Maryland CNC Test was used, if this can be 
determined.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased 
disability evaluation for bilateral 
hearing loss should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After there has been an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

